Citation Nr: 0031771	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
left knee, with posttraumatic arthritis, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from for over 20 years 
until his retirement in May 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which confirmed and continued a 10 percent 
evaluation for the veteran's left knee disorder.  The rating 
was increased by rating decision dated in March 1999 and the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

By rating decisions dated in October 1999 and July 2000, the 
RO denied service connection for the residuals of a 
cerebrovascular accident.  The veteran's appellate 
representative, in his November 2000 presentation to the 
Board, has attempted to submit a notice of disagreement with 
these determinations.  However, the Board may not accept this 
statement as a notice of disagreement.  38 C.F.R. § 20.300; 
Beyrle v. Brown, 9 Vet. App. 24 (1996).  This matter is 
referred to the RO for appropriate action.


REMAND

Following the issuance of the most recent supplemental 
statement of the case in this appeal, which was furnished to 
the veteran in March 1999, evidence was added to the claims 
folder.  This evidence has not been reviewed by the RO.  As 
there has been no waiver of RO consideration submitted by the 
veteran, he would be prejudiced by appellate consideration at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should again review the pending 
issues, considering all evidence 
submitted since the most recent 
supplemental statement of the case.  
Consideration should be given to 
assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  VA is obligated 
to seek out all issues that are 
reasonably raised from a liberal reading 
of documents or testimony of record and 
to identify all potential theories of 
entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


